Title: From George Washington to George Clinton, 8 October 1778
From: Washington, George
To: Clinton, George


          
            Dear Sir
            Fishkill 8th October 1778.
          
          I recd yours of yesterday inclosing a letter from General Nixon and a deposition respecting the abuse of several inhabitants of this State by some Officers of the Army. I shall immediately order the Officers to be secured untill Civil process shall issue against them.
          A flag Boat was standing up the River yesterday, with directions to proceed as far as Fishkill landing to take off the family and effects of Mr Cuyler of Albany. I understood from Mr Cuyler, when he went into New York himself, that his family and effects were not to be permitted to go down untill he had cleared up some matters respecting the exchange of himself and Major Lush. I therefore ordered the Boat to be stopped below West point. If it is proper that Mr Cuylers effects should be sent to him, be pleased to direct them to be carried from Fishkill to the Boat below West point, as there are many good Reasons why the persons on board of her should not have an opportunity of coming further up and viewing the Works.
          I send you by the Express a number of packets directed for your Excellency—the House of Assembly, and the different Officers of Government. They came out yesterday by a flag and contain a Manifesto and proclamation, by the British Commissioners, of a very extraordinary nature. I have the Honor to be with the greatest Regard Yr Excellency’s most obt Servt
          
            Go: Washington
          
          
            p.s. Be pleased to write a line to Genl Putnam if the Boat is to return with Mr Cuylers effects, that he may take off the Guard. I shall 
              
              
              
              return to Fredericksburg this Afternoon, if the Weather is good, at which place I shall be happy to receive your favr.
          
        